CLERK US. Dist

 

aicTCOURT «INTHE UNITED STATES DISTRICT COURT
ICT VANA FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WEST. DIST. OF PENNS

Plainéiff, -
Cwil Action “i No, 2:47-ev-01495-P JP
- Fieldworks Lic, et . .

-al.c.)

Defendants.

- MOTION TO QUASH MAY 6TH SUBPOENA HANDED TO A PERSON AT MY
HOUSE AND NOT ME AND MOTION TO EXTEND THE DISCOVERY BY 60
DAYS -

Introduction

According to Rule.45 it authorizes a district court-to quash a subpoena if it. subjects a
person to an undue burden, fails to allow for a reasonable time for compliance, or requires —
~ disclosure of-confidential information. Fed. R. Civ. P. 45(c)(3); see génerally Composition Roofers ~
Union Local 30 ‘Welfare Trust Fund v. Graveley Roofing Enter., 160 F.R.D..70, 72 (ELD. Pa. -
1995) ; Small v. Provident Life & Accident Ins. Co., No. 98- 2934, 1999 WL 1128945, at *1 (E.D.
Pa. Dec. 9, 1999); Barnes Found. v. Township ‘of Lower Merion, No. 96- 372, 1997 WL 160442, at
“ED. Pa. Apr: 7, 1997. ae ao.

1. | After looking over the case law I'm asking the ¢ court to quash this May 6th subpoena
that was given to a person at my house and not to me. There are many reasons but i inno - |
particular order:

A.) I wasn't served the subpoena personally. I was away from home and at work.:

B.) Undue burden. I do not have a trust fund and I have to work for a living. I already
explained to Opposing counsel that I simply can't quit work on such short notice. .

C) L wasn't. given reasonable notice. ‘believe reasonable notice forasubpoenaisat- © ~~ |
_least10 days. A really good practice is 21 days. One-was handed to someone at my house © ee
_ just two days before the deposition. That.is not a reasonable enough time to prepare t to —
answer any questions.
2. Ilook forward to doing a deposition but it should be agreed upon to the mutual
satisfaction of both parties. And not forced to do so where I have to choose between my,
job and doing a deposition.

3. I would also ask the court to extend discovery by 60 days. For the life of me I can't

understand the whirlwind like nature of the proceedings. This is work that I have to do
_part time. I'm not’a full time attorney. No harm would come from the extra time. I need. -
__ the extra time to do it correctly. This would not only give me time to put forth questions

and a request for documents but to file. motions to. conipel 1 in case things : are not answered a

promptly.

‘Respectfully, |
Justin Everett

‘Date: Ging 7 aH ze/é

- Signalute: 2 ee

Certificate of Service |

I certify that o on the OL day oH, 2019 this. |

statement will be emailed or mailed tothe Defendant's:
lawyers and a copy was either mailed or delivered to the
clerk's office.
Signature =A

Dale: Zin, 2. SOS
